Citation Nr: 0623678	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, to include degenerative joint disease of the 
right hip and spurring of the right patella.  

2.  Entitlement to service connection for bilateral foot 
disability, to included hallux valgus and calluses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service, with an honorable discharge, 
from August 1964 to May 1980.  The veteran additionally 
served from May 1980 to April 1986, but was discharged for 
"bad conduct."  A May 1988 administrative decision ruled 
that the discharge for the period of service is considered a 
bar to VA benefits.  The veteran would not be entitled to 
benefits for any disability determined to be service-
connected for the period of service beginning May 1980 until 
April 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).


FINDINGS OF FACT

1.  A right leg disability was not incurred during the 
veteran's honorable period of service or manifested within a 
year of service and is not related to service.  

2.  A bilateral foot disability was not incurred during the 
veteran's honorable period of service or manifested within a 
year of service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
disability have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2005).

2.  The criteria for service connection for a bilateral foot 
disability have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran has been diagnosed with degenerative joint 
disease of the right hip, spurring at the right knee, 
bilateral hallux valgus, and bilateral foot calluses.  

The veteran's service medical records are negative for 
complaints of, or treatment for, a right leg disability.  
Additionally, although the service medical records report a 
fall dating in 1979, the record pertaining to that fall only 
reports a left knee injury; there is no complaint pertaining 
to the right leg.  Finally, the April 1974, May 1980, and 
March 1985 service examinations all report normal findings as 
to the lower extremities.

The initial diagnosis of a right leg disability occurred in 
1993, when a VA examiner diagnosed the veteran with arthritis 
of the right femur.  Prior to 1993, treatment records include 
complaints of right leg pain and swelling in 1989, but the 
complaints are linked to the veteran's liver disorder, rather 
than a right leg disability.  In October 2003, a VA examiner 
diagnosed the veteran with degenerative joint disease of the 
right hip and spurring of the right patella.  Neither this 
examiner, nor any other of the competent evidence of record, 
reports a nexus between the veteran's current right leg 
diagnoses and service, however.  Based on the absence of a 
nexus opinion, the length of time between separation and the 
initial diagnosis, and the absence of evidence of an in-
service injury, service connection for a right leg disability 
is denied.  

The veteran's service medical records also do not indicate 
the incurrence of a bilateral foot disorder during service.  
Although an August 1972 treatment record reports a right foot 
complaint, no diagnosis is made and an x-ray report indicated 
the foot was within normal limits.  There are no other 
complaints of, or treatment for, a foot disability during 
service.  Additionally, the April 1974, May 1980, and March 
1985 service medical examinations, all dating subsequent to 
this complaint, all report normal findings for the feet.  

The initial diagnosis of a bilateral foot disability occurs 
in 2001, when the veteran was diagnosed with calluses, and a 
January 2002 treatment record reported the veteran gave a 
history of calluses "for several years."  2003 x-ray 
records report findings of bilateral heel spurs, bilateral 
mild scattered degenerative changes, and mild hallux valgus.  
In October 2003, a VA examination was conducted, and the 
examiner opined that the veteran has "a type of skin that 
simply develops thick hard calluses," and he "would have 
the calluses . . . with or without military service."  
Based on the negative nexus opinion, the length of time 
between service and the initial report of a bilateral foot 
disability, and the lack of evidence of an in-service 
incurrence of a foot disability, service connection for a 
bilateral foot disability is denied.

Additionally, the Board finds the duties to notify and assist 
have been met.  In August 2003, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for claims for service connection, providing 
notice to the veteran as to the information and evidence 
necessary to substantiate a claim for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Because service connection 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing VA examinations, and providing a hearing.  


ORDER

Service connection for a right leg disability, to include a 
right hip and right knee disability, is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


